His Honor,
EMILE GtODOHAUX,
rendered the opinion and decree of the Gonrt as follows:
This possessory action has heretofore been before us on an appeal from a judgment upon an incidental demand arising therein. ,8ee opinion and decree of March 4th, 1912, No. 5526 of our docket.
Plaintiff has now had judgment below in her favor upon the merits of the case, and defendants ’ appeal presents a question of fact only, namely, whether or not plaintiff was in possession of the property involved at the time of the alleged disturbance.
Possession on her part is clearly established by the witnesses produced on her behalf, for they show that at the time of the disturbance and for many years prior thereto the property in dispute had been actually embraced within the enclosure of her fences, and that she had cultivated the property and otherwise exercised acts of dominion thereon.
Nor have defendants established any facts to the contrary. Two of their witnesses clearly corroborate those of plaintiff with reference to the location of the fences, while the testimony of the third witness is so vague, indefinite and confusing that we have been wholly unable to grasp and determine its meaning or intent.
We find no error in the judgment, and it is accordingly affirmed.
Judgment affirmed.